Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action

Claims 1-10, 13 and 21 have been cancelled.


                                                     112 A Rejections
Claims 11, 12, 14-20 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 19 now recite “generating a behavior model using a machine learning algorithm that includes training the behavior model  to analyze behavior patterns.”
    The specification does not support how the generation of the behavior model is performed.  Furthermore, the specification provides no teaching for  how the machine learning algorithm trains the model.

In addition, claims 11 and 19 recite analyzing a characteristic of behavior and triggering a response in view of that behavior.   Upon closer view of the WIPO Document 2018033518A and  the written specification identified as such in the patent application, the examiner concludes that there is no language neither in the specification nor drawings to support analyzing a behavior and using it to trigger a response.  The examiner also notes that no such language  regarding the “characteristics of behavior “appeared in claims 1-10 of the German application.
The examiner concludes that  the present invention does not have support for what is claimed. 

                                                    112 B Rejections
Claims 11, 12, 14-20 and 22-26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)  Claims 11 and 19 have been amended to include “generating a behavior model using a machine learning algorithm that includes training the behavior model  to analyze behavior patterns.”

    The rejected claims are unclear as to what structure is used to support the behavior model.  It is not clear what structure is used to generate the machine learning algorithm 

B) The claims recited analyzing characteristics  of  behavior, however, it is not clear what characteristics are discussed. No characteristics have been identified in the specification, so it is unclear what specific characteristics are referred to.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claims 11, 12, 14-16, 18-20, 22-24 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (20200079371) in view of Yokono (2003/0144764).

     Based on the 112 rejections above, the following rejection is made over Sakamoto  and the prior art:
      With respect to claim  11,  Sakamoto teaches detecting  via detector unit 16, see para. 41,  having a sensor data for comparing a behavior of a person (raising of hand by person 32); analyzing, using behavior module (ECU 17)  the sensor data to determine a characteristic of the behavior and  in response to the characteristic of the behavior 
Sakamoto further teaches  wherein the motor vehicle (self vehicle 1/vehicle 31) is a partially autonomous motor vehicle in a non-parked state, see para. 26 and wherein the behavior model ECU 17 comprises at least one behavior pattern identified as intentionally interfering the driving operation.  Sakamoto teaches this limitation in that the autonomous vehicle is stopped so that the person 31 raising their hand can obtain  a ride, see paras. 41 and 42.

       Sakamoto teaches all of the subject matter upon which the claim depends except for using a machine learning for training a behavior model. Sakamoto teaches the use of ECU for controlling but does not teach machine learning per se.

     Yokono teaches  a learning unit 103 for controlling moving part 106. Yokono teaches performing a learning operation, see para. 48 and 52.  Yokono teaches that after learning behavior, the autonomous robot 1, undergoes corrective behavior via learning module 103 which includes sensor 101, prediction unit 104,  and controller 102. 

     Since Sakamoto and Yokono are both directed to autonomous vehicles using behavior models, the purpose of using machine learning  for training the module would have been contemplated by Sakamoto as set forth by Yokono.
     It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to replace the ECU as the training module with the machine learning training 

     With respect to claims 12 and 20, Sakamoto teaches  wherein the person is a pedestrian (32). The motivation is the same as that to claims 11 and 19.

     With respect to claims 14 and 22, Sakamoto teaches  the behavior pattern in question is standing in the region R which  is a space in the roadway 21. The motivation is the same as that to claims 11 and 19.

     With respect to claims 15 and 23, Sakamoto teaches  the detection of a user’s raised hand to climb into the body of the self driving auto. See paras. 41 and 42. 

     With respect to claims 16 and 24, Sakamoto teaches sending a visual signal in that the driver’ side door opens as the triggering operation. See para. 43, lines 1-6. The motivation is the same as that to claims 11 and 19.

     With respect to claims 18 and 26, Sakamoto teaches impairing the driving operation (causing the vehicle 1 to avoid an area R of vehicle 31) and causing vehicle 31 to generated  a stop operation and to open the passenger side door when the person 32 has successfully flagged the autonomous vehicle. The motivation is the same as that to claims 11 and 19.


Sakamoto further teaches  wherein the motor vehicle (self vehicle 1/vehicle 31) is a partially autonomous motor vehicle in a non-parked state, see para. 26 and wherein the behavior model ECU 17 comprises at least one behavior pattern identified as intentionally interfering the driving operation.  Sakamoto teaches this limitation in that the autonomous vehicle is stopped so that the person 31 raising their hand can obtain  a ride, see paras. 41 and 42.

     Sakamoto teaches all of the subject matter upon which the claim depends except for using a machine learning for training a behavior model. Sakamoto teaches the use of ECU for controlling but does not teach machine learning per se.

     Yokono teaches  a learning unit 103 for controlling moving part 106. Yokono teaches performing a learning operation, see para. 48 and 52.  Yokono teaches that after learning behavior, the autonomous robot 1, undergoes corrective behavior via learning module 103 which includes sensor 101, prediction unit 104,  and controller 102. 

     Since Sakamoto and Yokono are both directed to autonomous vehicles using behavior models, the purpose of using machine learning  for training the module would have been contemplated by Sakamoto as set forth by Yokono.
     It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to replace the ECU as the training module with the machine learning training module 103 for the purpose of predicting behavior events in an autonomous vehicular system. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu US Pat. No. 9,495,874 address classification of behaviors using behavior models for autonomous vehicles.

                                             Examiner’s Remarks
    The examiner is in receipt of the proposed changes to the amendment of claim 11, however the amendment of the claims to delete certain language would not negate the 112 rejection for at least the reason that other claims rely upon such language.  Furthermore, upon further view, it does not appear that the characteristics of behavior is not specifically set forth in the specification and was not claimed in the foreign patent.  It appears that the language in at least claim 11 appears to capture features not originally presented in the foreign patent.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664